Citation Nr: 0615679	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease (DDD), currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1981 to February 
1991.

This appeal to the Board of Veterans Appeals (Board) arose 
from a March 2003 rating action in which the RO denied 
service connection for a bilateral hip disability and for a 
rating in excess of 10 percent for left chondromalacia 
patella, but increased the rating for lumbosacral strain from 
10 to 20 percent, effective October 29, 2002.  .  The veteran 
filed a Notice of Disagreement later in March 2003, and the 
RO issued a Statement of the Case (SOC) in November 2003.  
The veteran filed a Substantive Appeal in December 2003.

By rating action of June 2004, the RO increased the rating 
for the veteran's left knee disability to 20 percent.  In a 
September 2004 written statement, the veteran withdrew his 
appeals for service connection for a bilateral hip disability 
and for a rating in excess of 20 percent for a low back 
disability.  In October 2005,  the RO changed the description 
of the veteran's service-connected low back disability to 
lumbar DDD, and denied a rating in excess of 20 percent (as 
reflected in the Supplemental SOC (SSOC)).

In March 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.




FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  The veteran's lumbar DDD is manifested by complaints of 
back pain improved with the use of a TENS unit, and objective 
evidence of overall moderately limited motion and associated 
muscle spasm.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
DDD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.40,  4.45, 4.71, 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003, 
and then renumbered 5237, effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

November 2002 pre-rating and July 2005 post-rating RO notice 
letters informed the appellant and his representative of the 
criteria for obtaining an increased rating, as well as of VA 
's responsibilities regarding notification and assistance due 
him in the claim.  Moreover, through the March 2003 rating 
action, the November 2003 SOC, and the October 2005 SSOC, the 
RO notified the veteran and his representative of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the 2002 and 2005 RO letters provided notice 
that VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  The July 2005 RO letter further specified what records 
VA was responsible for obtaining, to include Federal records, 
and reiterated the type of records that VA would make 
reasonable efforts to get; that letter also requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board finds that these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the March 2003 rating action on appeal.  
However,  the Board finds that any lack of full, pre-
adjudication notice does not prejudice the veteran in any 
way, because any delay in issuing the 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.  05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating action, RO letters, SOC, and SSOC issued between 
2002 and 2005 collectively explained to the veteran what was 
needed to substantiate his claim, as well as the relative 
responsibilities of the parties; after each, he was afforded 
an opportunity to provide information and/or evidence 
pertinent to the claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's most 
recent July 2005 notice letter and additional opportunities 
to provide information and/or evidence, the RO readjudicated 
the veteran's claim on the basis of all the evidence of 
record in October 2005, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling  the VCAA's notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC  and that 
this suffices for Dingess/Hartman.  The Court also indicated 
that in rating cases, VA should provide information regarding 
the effective date that may be assigned.  While, apart from 
informative as to the effective date of pertinent changes in 
rating criteria, the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts.  Id.  Here, the claims for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim on 
appeal is limited to a claim for an increased rating).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining extensive post-service VA and private 
medical records through 2005.  In November 2002, September 
2003, and August 2005, the veteran was afforded comprehensive 
VA examinations in connection with his claim, and these 
examination reports, as well as a transcript of the March 
2006 Board hearing, are all of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The veteran and his representative 
submitted no additional documentary evidence at the Board 
hearing.  The record also presents no basis for further 
development to create any additional evidence in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of August 1991, the RO granted 
service connection for lumbosacral strain and assigned a 10 
percent rating under the provisions of 38 C.F.R. § 4.71a, DC 
5295 (as in effect prior to September 26, 2003), from 
February 23, 1991.  By rating action of March 2003, the RO 
increased the rating to 20 percent, effective October 29, 
2002.  As reflected in the October 2005 SSOC, the RO later 
changed the description of the veteran's service-connected 
low back disability to lumbar DDD, but continued the denial 
of a rating greater than 20 percent.

Under former DC 5295, lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warranted a 20 percent rating.  
A 40 percent rating required severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Alternatively, the disability can be evaluated on the basis 
of limitation of motion.  Under former   DC 5292, a 20 
percent rating required moderate limitation of lumbar spine 
motion; a 40 percent rating required severe limitation of 
motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence prior to September 26, 
2003 in light of the criteria of former DCs 5292 and 5295,  
the Board finds that severe lumbar limitation of motion or  
severe lumbosacral strain has not been shown at any time 
since the October 2002 claim for increase.

On November 2002 VA orthopedic examination, the veteran 
complained of minor flare-ups of low back pain approximately 
once per week, but current examination of the back was 
unremarkable.  He stood erect without evidence of muscle 
spasm, guarding, list, swelling, or local tenderness.  
Significantly, forward flexion was to 40 degrees, and 
backward extension and bilateral lateral flexion were to 20 
degrees each.  Lower extremity motor power was normal, and 
straight leg raising was negative bilaterally at 90 degrees.  
X-rays revealed borderline anterior wedge compression of T-12 
and L-1 and borderline narrowing of the disc space at L-6.  
The diagnosis was no major objective abnormality of the low 
back, with symptoms and findings consistent with chronic non-
specific musculoligamentous strain.  The examiner opined that 
there was evidence of slight disability, with functional 
impairments related to activities involving repeated bending, 
heavy lifting, and twisting of the low back.  Such 
impairments were felt to be on the basis of pain, with 
secondary weakness and fatigability, and there was no 
indication of incoordination.

Clearly, the findings from 2002 provide no basis for more 
than the currently assigned 20 percent rating under either 
former DCs 5292 or 5295.  In reaching this conclusion, the 
Board has considered the VA examiner's clinical findings and 
opinion that the veteran's service-connected low back 
disorder was only slightly disabling, and the fact that there 
simply is no evidence of the symptoms required for a 40 
percent rating, i.e. severe limitation of lumbar spine motion 
or severe lumbosacral strain.

Effective September 26, 2003, musculoskeletal disabilities of 
the spine (to include lumbosacral strain, underrenumbered DC 
5237), are rating pursuant to the criteria set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides that a 20 percent rating is 
assignable for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under 
the revised rating schedule, forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees 
each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since September 26, 2003 consists of a 
September 29, 2003 VA orthopedic examination report, which 
reflects the veteran's complaints of almost constant pain in 
the low back that was aggravated by any physical activity.  
Examination revealed definite limitation of most low back 
motions, with forward flexion to 50 degrees, and backward 
extension and bilateral lateral flexion and rotation to 20 
degrees each.  Lower extremity motor power was normal, and 
straight leg raising was negative bilaterally at 90 degrees.  
X-rays revealed bilateral spondylolysis of L-5 with first-
degree spondylolisthesis of L-5 on S-1.  The diagnosis was no 
major objective abnormality of the low back.  The examiner 
opined that there was some degrees of low back disability, 
with functional impairment related to activities involving 
repeated bending, heavy lifting, twisting of the low back, 
and any impact activity such as running and jumping.  Such 
impairment was felt to be on the basis of pain, with 
secondary weakness and fatigability, and there was no 
indication of incoordination.

On July 2004 VA outpatient examination, the veteran 
complained of low back pain that radiated down both legs.  On 
examination, gait was normal, and strength was 5+ in the 
lower extremities, with intact coordination and sensation.  
X-rays revealed bilateral spondylolysis of L-5 with first-
degree spondylolisthesis of L-5 on S-1; this was stable when 
compared with September 2003 X-rays.  The assessment was low 
back pain suggestive of disc disease.

August 2004 VA magnetic resonance imaging of the lumbar spine 
revealed normal height and signal intensity in the vertebral 
bodies.  There was a Grade I lytic (isthmic) 
spondylolisthesis of L-6 on S-1 with a minimal disc bulge at 
that level, and mild central stenosis at L5-6.

On August 2005 VA orthopedic examination, the veteran 
complained of constant aching, sharp, and burning low back 
pain that radiated to the lower extremities and was brought 
on by physical activities such as prolonged standing and 
walking.  The pain improved and the veteran was able to 
function with the use of a TENS unit, and he took no 
medication for relief of symptoms.  He denied any 
paresthesias or loss of bladder and bowel control associated 
with the symptoms, as well as periods of incapacitation.  He 
had difficulty with heavy lifting and carrying.  

On examination, posture and gait were normal.  The veteran 
had difficulty getting on and off the examining table and 
changing positions secondary to low back pain.  There was 
evidence of limited and painful motion in all directions, 
with paraspinal muscle spasm.  Forward flexion was to 50 
degrees, backward extension to             15 degrees, 
lateral flexion to 25 degrees bilaterally, and rotation to 30 
degrees bilaterally.  The range of motion was limited by 
pain, fatigue, and lack of endurance after repetitive use, 
with pain having the major functional impact.  It was not 
limited by weakness or incoordination after repetitive use.  
Without resorting to speculation, the examiner could not 
state additional limitations in degrees.  There was no 
evidence of tenderness or weakness.  Straight leg raising was 
negative, and there was no evidence of radiation of pain or 
intervertebral disc syndrome (IVDS).  Motor strength of the 
lower extremities was within normal limits at 5/5, and there 
was no evidence of muscle atrophy.  Sensation was intact in 
the lower extremities. X-rays revealed 5 mm anterolisthesis 
of L-5 secondary to spondylolysis of L-5, mild disc 
degeneration of L5-S1, and facet joint arthritis at L4-5.  
The diagnosis was lumbar DDD, and the examiner opined that 
objective examination showed evidence of moderate lumbar 
limitation of motion with associated muscle spasm, fatigue, 
and lack of endurance, but no evidence of radiculopathy, 
atrophy, sensory deficits, or IVDS.    

During the March 2006 Board hearing, the veteran testified 
about the nature and extent of his service-connected low back 
disability and on how it impaired him functionally.

Clearly, the above-referenced findings from 2003 to 2005 
provide no basis for more than the currently assigned 20 
percent rating under either former DCs 5292 or 5295.  In 
reaching this conclusion, the Board has considered the VA 
examiner's 2003 clinical finding that there was no major 
objective abnormality of the low back, the 2005 clinical 
evidence of moderate lumbar limitation of lumbar spine motion 
with associated muscle spasm, fatigue, and lack of endurance, 
but no evidence of radiculopathy, atrophy, sensory deficits, 
or IVDS, and the fact that there simply is no evidence of the 
symptoms required for a 40 percent rating, i.e. severe 
limitation of lumbar spine motion or severe lumbosacral 
strain.

The evidence since September 2003 also does not demonstrate 
forward flexion of the thoracolumbar spine that is 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine (which is required for a rating in excess of 20 percent 
under the General Rating Formula).

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the current 20 percent rating, and the 
record consistently shows no incoordination.  Hence, the 
record presents no basis for assignment of any higher initial 
rating based on the DeLuca factors, alone.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the applicable criteria, ratings in 
excess of 20 percent are available for residuals of a 
fractured vertebrae, ankylosis of the lumbar spine or of the 
entire spine, and IVDS; however, as the medical evidence does 
not demonstrate that the service-connected lumbar DDD 
involves any of above, there is no basis for evaluation of 
the disability under former DCs 5285, 5286, 5289, or 5293 
(revised as 5243, effective September 26, 2003), 
respectively.  As noted above-notwithstanding the RO's 
recharacterization of the disability-the August 2005 VA 
examiner specifically ruled out the presence of IVDS and 
radiculopathy.

Under these circumstances, the record presents no basis for 
assignment of a higher rating under any former or revised 
applicable rating criteria.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for lumbar DDD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for lumbar DDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


